
	

114 HR 87 : Shiloh National Military Park Boundary Adjustment and Parker’s Crossroads Battlefield Designation Act
U.S. House of Representatives
2016-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 87
		IN THE SENATE OF THE UNITED STATES
		June 8, 2016 Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To modify the boundary of the Shiloh National Military Park located in Tennessee and Mississippi,
			 to establish Parker’s Crossroads Battlefield as an affiliated area of the
			 National Park System, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Shiloh National Military Park Boundary Adjustment and Parker’s Crossroads Battlefield Designation Act.
 2.DefinitionsIn this Act, the following definitions apply: (1)Affiliated areaThe term affiliated area means the Parker’s Crossroads Battlefield established as an affiliated area of the National Park System under section 4.
 (2)ParkThe term Park means Shiloh National Military Park, a unit of the National Park System. (3)SecretaryThe term Secretary means the Secretary of the Interior.
			3.Areas to be added to shiloh national military park
 (a)Additional areasThe boundary of Shiloh National Military Park is modified to include the areas that are generally depicted on the map entitled Shiloh National Military Park, Proposed Boundary Adjustment, numbered 304/80,011, and dated July 2014, as follows:
 (1)Fallen Timbers Battlefield. (2)Russell House Battlefield.
 (3)Davis Bridge Battlefield. (b)Acquisition authorityThe Secretary may acquire lands described in subsection (a) by donation, purchase from willing sellers with donated or appropriated funds, or exchange.
 (c)AdministrationAny lands acquired under this section shall be administered as part of the Park. 4.Establishment of affiliated area (a)In generalParker’s Crossroads Battlefield in the State of Tennessee is hereby established as an affiliated area of the National Park System.
 (b)DescriptionThe affiliated area shall consist of the area generally depicted within the Proposed Boundary on the map entitled Parker’s Crossroads Battlefield, Proposed Boundary, numbered 903/80,073, and dated July 2014. (c)AdministrationThe affiliated area shall be managed in accordance with this Act and all laws generally applicable to units of the National Park System.
 (d)Management entityThe City of Parkers Crossroads and the Tennessee Historical Commission shall jointly be the management entity for the affiliated area.
 (e)Cooperative agreementsThe Secretary may provide technical assistance and enter into cooperative agreements with the management entity for the purpose of providing financial assistance with marketing, marking, interpretation, and preservation of the affiliated area.
 (f)Limited role of the secretaryNothing in this Act authorizes the Secretary to acquire property at the affiliated area or to assume overall financial responsibility for the operation, maintenance, or management of the affiliated area.
			(g)General management plan
 (1)In generalThe Secretary, in consultation with the management entity, shall develop a general management plan for the affiliated area. The plan shall be prepared in accordance with section 100502 of title 54, United States Code.
 (2)TransmittalNot later than 3 years after the date that funds are made available for this Act, the Secretary shall provide a copy of the completed general management to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
				
	Passed the House of Representatives June 7, 2016.Karen L. Haas,Clerk.
